 Case 2:19-cv-00560-TPB-NPM Document 1 Filed 08/07/19 Page 1 of 5 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

                                                      CASE NO. 2:19-cv-560

ISLAND ROOFING AND RESTORATION, LLC
(a/a/o Dawnmarie Peterson
and Michele Peterson),

      Plaintiff,

vs.

GEOVERA SPECIALTY INSURANCE
COMPANY,

   Defendant.
________________________________/

                                     NOTICE OF REMOVAL

          Defendant, GEOVERA SPECIALTY INSURANCE COMPANY (“GEOVERA”), hereby

files its Notice of Removal of that certain cause of action now pending in the Circuit Court of the

Twentieth Circuit in and for Lee County, Florida, styled ISLAND ROOFING AND

RESTORATION, LLC (a/a/o Dawnmarie Peterson and Michele Peterson) vs. GEOVERA

SPECIALTY INSURANCE COMPANY, Case No. 19-CA-004201, stating as follows:

          1.       GEOVERA is incorporated under the laws of Delaware with its principal place of

business located in California. Therefore GEOVERA is a Citizen of Delaware and California.

          2.       GEOVERA is a surplus lines insurer in the State of Florida. GEOVERA is a

Defendant in the above-styled cause. See Florida Office of Insurance regulation website

https://www.floir.com/CompanySearch/each_comp.aspx?IREID=102515&AUTHID=102515&F

ICTNAME=&CCRCNAME=&passCompanyType=SURPLUS%20LINES&passCompanyName=

GEOVERA%20SPECIALTY%20INSURANCE%20COMPANY attached here as Exhibit “A.”




7437010v.1
 Case 2:19-cv-00560-TPB-NPM Document 1 Filed 08/07/19 Page 2 of 5 PageID 2



         3.    This action was commenced in the Circuit Court of the Twentieth Circuit in and for

Lee County, Florida, and service of process was effected on GEOVERA on July 18, 2019.

         4.    This is a civil action brought by Plaintiff, ISLAND ROOFING AND

RESTORATION, LLC (a/a/o Dawnmarie Peterson and Michele Peterson) (“Plaintiff”) seeking to

recover damages in excess of $15,000, plus interest, costs, and attorney’s fees under a contract for

insurance issued by GEOVERA to Dawnmarie Peterson and Michele Peterson. See Plaintiff’s

Complaint attached hereto as Exhibit “B”.

         5.     GEOVERA issued a homeowners insurance policy bearing policy number

GH50032072 to Dawnmarie Peterson and Michele Peterson, for real property located at 11072

Lakeland Circle, Fort Myers, Florida 33913.

         6.    According to the Complaint, Plaintiff is seeking payment of losses incurred to real

property for a loss sustained on September 10, 2017, which Plaintiff alleges is owed under the

subject insurance policy, plus attorney’s fees, costs and interest.

         7.      GEOVERA investigated the claim and concluded that some of the claimed

damage was not covered under the policy. The remaining portion of the damages were covered

but fell below the applicable deductible. As a result there are no additional benefits due and

owing.

         8.    On April 24, 2019, GEOVERA received Plaintiff’s assignment of benefits contract

which is also attached to Plaintiff’s Complaint, and an estimate for a roof replacement, from

Plaintiff in the amount of $112,377.31. See Plaintiff’s estimate attached hereto as Exhibit “C”.

The actual amount of the deductible is $7,200.00, which would make the total amount damages

Plaintiff is seeking $105,177.31.




                                                  2
7437010v.1
 Case 2:19-cv-00560-TPB-NPM Document 1 Filed 08/07/19 Page 3 of 5 PageID 3



        9.       Based on the allegations contained in the Complaint, specifically paragraph 13

which states that GEOVERA “has breached the Policy by failing to pay Plaintiff all assigned

proceeds due and owing under the Policy.” Therefore, it appears that Plaintiff is alleging that

$105,177.31 is owed to it. GEOVERA denies this allegation and disputes that any additional

amount is owed to Plaintiff.

        10. The Diversity of each member of an LLC must also be established. Based on

Plaintiff’s amended annual report filed in June 2019, there are two members of the LLC, Jason

Martin and Joshua Martin. See Plaintiff’s Amended Annual Report dated June 25, 2019 filed with

the Florida Secretary of State attached hereto as Exhibit “D.”

        11.      “Citizenship,” or domicile,” is determined by two elements: (1) physical presence

within a state; and (2) the mental intent to make a home there indefinitely. Mississippi Band of

Choctaw Indians, 490 U.S. at 48, 109 S.Ct. at 1608; Texas v. Florida, 306 U.S. 398, 424, 59 S.Ct.

563, 576, 83 L.Ed. 817 (1939); Scoggins v. Pollock, 727 F.2d 1025, 1026 (11th Cir.1984).

        12.      In determining domicile, a court should consider both positive evidence and

presumptions. Mitchell v. United States, 88 U.S. (21 Wall.) 350, 352, 22 L.Ed. 584 (1874). One

such presumption is that the state in which a person resides at any given time is also that person's

domicile. District of Columbia v. Murphy, 314 U.S. 441, 455, 62 S.Ct. 303, 309–10, 86 L.Ed. 329

(1941); Stine v. Moore, 213 F.2d 446, 448 (5th Cir.1954). See generally 13B Charles Ala Wright,

Arthur R. Miller, & Edward H. Cooper, Federal Practice and Procedure § 3612.

              13. Facts frequently taken into account include but are not limited to: current residence;

residence of family and dependents; place of employment and name of business; voting

registration and voting practices; location of personal and real property; location of brokerage and

bank accounts; membership in church, clubs, and business organizations; driver's license and


                                                    3
7437010v.1
 Case 2:19-cv-00560-TPB-NPM Document 1 Filed 08/07/19 Page 4 of 5 PageID 4



automobile registration; and payment of taxes. Garcia v. American Heritage Life Ins. Co., 773

F.Supp. 516, 520 (D.P.R.1991); 13B Charles Alan Wright, Arthur R. Miller, Edward H. Cooper,

Federal Practice and Procedure § 3612.

        14.    Jason Martin along with his wife Jill Martin, owns real property located at 5840

Shady Oaks Lane, Naples, Florida 34110. Therefore, Jason Martin is a citizen of Florida. See Jason

Martin’s property deed attached hereto as Exhibit “E.”

        15.    Joshua Martin along with his wife Melanie Martin, owns real property located at

236 Johnny Cake Drive, Naples, Florida 34110. Therefore, Joshua Martin is a citizen of Florida.

See Joshua Martin’s property deed attached hereto as Exhibit “F.”

        16.    At the time when the suit was instituted and at all times material to this action,

Plaintiff, was a Citizen of Florida. At the time when this action was commenced and at the present

time and at all times material to this action, GEOVERA was and is a corporation organized and

existing under the laws of the State of Delaware, and having its principal place of business in

California, and thus a citizen of Delaware and California. Complete diversity exists between the

parties in accordance with 28 U.S.C. §1332.

        17.    The matter in controversy herein exceeds the sum of $75,000.00, exclusive of

interest, attorney’s fees and costs. This fact is demonstrated by the extent of damage claimed by

the Plaintiff’s Complaint, and Plaintiff’s estimate in the amount of $105,177.31.

        18.    Copies of all process, pleadings and orders served upon GEOVERA, and such other

papers or exhibits as are required by Local Rules of Court, are filed herein, with the exception of

discovery served with the Complaint.

        WHEREFORE, Defendant, GEOVERA SPECIALTY INSURANCE COMPANY, prays

that this Honorable Court exercise jurisdiction over this matter.


                                                 4
7437010v.1
 Case 2:19-cv-00560-TPB-NPM Document 1 Filed 08/07/19 Page 5 of 5 PageID 5



                               CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY that on August 7, 2019, a true and correct copy of the foregoing

was sent by email to: S. Paris R. Webb, Esq., of ARNESEN WEBB, P.A., at

paris@insurancelawyers.orq, and eservice@insurancelawyers.org, Attorney for Plaintiff.


                                    Wilson Elser Moskowitz Edelman & Dicker LLP

                                           By: _Nyasha S. Seale________________
                                              NYASHA S. SEALE, ESQUIRE
                                              Florida Bar No. 098771
                                              LUCIE A. ROBINSON, ESQUIRE
                                              Florida Bar No. 113088
                                              nyasha.seale@wilsonelser.com
                                              lucie.robinson@wilsonelser.com
                                              alisha.taylor@wilsonelser.com
                                              111 North Orange Avenue, Suite 1200
                                              Orlando, Florida 32801
                                              Telephone: (407) 203 -7570
                                              Facsimile: (407) 648 - 1376
                                              Attorneys for Defendant, GEOVERA
                                              SPECIALTY INSURANCE COMPANY




                                              5
7437010v.1
